ORDER
PER CURIAM.
AND NOW, this 24th day of October, 2005, there having been filed with this Court by Robert A. Kosseff his verified Statement of Resignation dated September 9, 2005, stating that he desires to resign from the Bar of the Commonwealth of Pennsylvania in accordance with the provisions of Rule 215, Pa.R.D.E., it is
ORDERED that the resignation of Robert A. Kosseff be and it is hereby accepted and he is DISBARRED ON CONSENT from the Bar of the Commonwealth of Pennsylvania, and it is further ORDERED that he shall comply with the provisions of Rule 217, Pa.R.D.E. Respondent shall pay costs, *493if any, to the Disciplinary Board pursuant to Rule 208(g), Pa.R.D.E.